department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date nov employer_identification_number legend m x dear sir or madam contact person identification_number contact number uil nos we have considered your request dated date for rulings that x's proposed grant for repair of cultural facilities will further its exempt purposes under sec_501 of the internal_revenue_code and will not result in unrelated_business_taxable_income or liability under chapter facts x is a private_foundation described in sec_501 and sec_509 of the code x proposes to make a grant to the government of m an impoverished foreign_country for reconstruction construction and repair of buildings and sites of historical cultural and architectural significance the majority of the people of m live below the officially recognized poverty level past natural disasters have damaged these buildings and sites and the government has not been able to preserve them the government has requested funding from x for repairs renovations and in some cases installation of air conditioning fire prevention and security systems and other modern equipment to several kinds of cultural facilities these facilities include museums theaters concert halis complexes of ancient buildings memorial facilities a rare manuscript library a sports arena and a conference facility for youth camps seminars and other educational events the facilities and performances conducted at them are available to the public generally for nominal and customary fees or free of charge all buildings are and will be owned and maintained by the government and nearly all are identified as historical or cultural monuments by the government the grant involves the disbursement of funds as needed up to a maximum amount the government is neither a disqualified_person with respect to x nor controlled by disqualified persons the government has agreed that the terms of the grant agreement will not be overridden or unduly burdened by taxes or other laws in m under the terms of the grant the government must use the funds exclusively for the purpose of reconstruction construction and repair of the specified buildings immediately return to x any funds not so used not disburse any grant funds to any disqualified_person with respect to x or for any purpose prohibited under sec_4945 - hold grant funds in a separate segregated account maintain books_and_records on the progress of construction available for inspection by x and make progress reports to x x may terminate the grant upon discovery of any diversion or misuse of funds or without cause upon reasonable notice the government must use standardized bidding documents and procedures to secure contractors’ services and supplies except where the government believes that a particular contractor is uniquely qualified for a portion of the work and the project manager concurs and finds the contract terms fair and reasonable x has hired an on-site project manager who will not be a disqualified_person with respect to x to monitor the government's compliance with the terms of the grant agreement x retains the right to approve the selection of contractors and requests for disbursements to ensure compliance with the grant agreement x will also have the government hire supervisors to enforce compliance with construction codes and design specifications rulings requested x requests the following rulings a the grant is for an exclusively charitable program-related activity for purposes of the code because it is being and will be used exclusively to fund the reconstruction construction and repair of certain buildings and sites of historical cultural and architectural significance b the funds disbursed pursuant to the grant will not cause the imposition of any of the private_foundation_excise_taxes and specifically the tax on net_investment_income under sec_4940 does not apply because if any funds disbursed pursuant to the grant are required to be repaid to x such funds represent a repayment of principal not taxable under sec_4940 rather than net_investment_income the government of m is unrelated to x and the funds disbursed pursuant to the grant to the government of m will not create any seif-dealing pursuant to sec_4941 and furthermore there is no indirect act of self-dealing under the facts described the funds disbursed pursuant to the grant are qualifying distributions for purposes of meeting the minimum qualifying_distribution amount under sec_4942 the funds disbursed pursuant to the grant do not create any business holdings within the meaning of sec_4943 the funds disbursed pursuant to the grant do not create any jeopardizing investments within the meaning of sec_4944 the funds provided pursuant to the grant are for exclusively charitable purposes and are not taxable_expenditures pursuant to and are not subject_to the expenditure_responsibility_rules of sec_4945 because the grant is made to the government of m and the government will make no secondary grants of the funds but only payments of compensation_for goods and services received and c the grant will not give rise to unrelated_business_taxable_income under sections d the payments to the project manager are fees for personal services rendered in connection with x’s program-related charitable activities and are qualifying distributions made in furtherance of x’s exempt purposes as compensation and not grants law sec_170 and sec_501 of the code both refer to organizations organized and operated exclusively for charitable and educational_purposes sec_511 of the code imposes a tax on the unrelated_business_taxable_income of exempt_organizations sec_512 of the code defines unrelated_business_taxable_income as gross_income derived from any unrelated_trade_or_business regularly carried on by it less certain deductions and modifications sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function sec_513 of the code provides that trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services for purposes of the preceding sentence an activity does not lose identity as a trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization where an activity carried on for profit constitutes an unrelated_trade_or_business no part of such trade_or_business shall be excluded from such classification merely because it does not result in profit sec_4940 of the code imposes an excise_tax on the net_investment_income of a private_foundation section 10f the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines self-dealing as any direct or indirect-- a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation f agreement by a private_foundation to make any payment of money or other_property to a government_official as defined in sec_4946 other than certain employment agreements sec_4941 d d of the code provides that the furnishing of goods services or facilities by a private_foundation to a disqualified_person shail not be an act of self-dealing if such furnishing is made on a basis no more favorable than that on which such goods services or facilities are made available to the general_public sec_4942 of the code imposes an excise_tax on a private foundation's undistributed_income defined as its distributable_amount less qualifying distributions sec_4942 of the code defines a qualifying_distribution as including any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than certain contributions to organizations controlled by the foundation or by disqualified persons or to private non-operating foundations sec_4943 of the code imposes an excise_tax on the excess holdings by a private_foundation in business enterprises sec_4944 of the code imposes an excise_tax on a private foundation's making of an investment in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4944 of the code provides that an investment is not jeopardizing if its primary purpose is to accomplish c b purposes and no significant purpose is the production_of_income or the appreciation of property sec_4945 of the code imposes an excise_tax on each taxable_expenditure of a private_foundation sec_4945 of the code defines a taxable_expenditure by a private_foundation as an amount_paid or incurred-- to attempt to influence legislation to influence a specific public election or carry on a voter registration drive to grant funds to an individual for travel study or similar purposes unless certain requirements are met to grant funds to an organization unless it is described in sec_509 or or d or unless the private_foundation exercises expenditure_responsibility with respect to the grant in accordance with sec_4945 or for a non-170 c b purpose sec_4946 of the code defines disqualified persons with respect to a private_foundation as substantial contributors foundation managers owners of a substantial_contributor family members of an individual who is one of the above entitie sec_35 owned by one of the above and certain government officials sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable includes relief of the poor and distressed or of the underprivileged advancement of religion education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to combat community deterioration sec_1_501_c_3_-1 refers to museums zoos planetariums symphony orchestras and similar organizations as examples of educational organizations sec_1_513-1 of the regulations provides that for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_53 d -3 b of the regulations provides generally that under sec_4941 of the code the furnishing of goods services or facilities by a private_foundation to a disqualified_person shall not be an act of self-dealing if such goods services or facilities are made available to the general_public on at least as favorable a basis as they are made available to the disqualified_person so long as such goods services or facilities are functionally related to the exercise or performance by a private_foundation of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_53 d -3 b of the regulations provides that for purposes of this paragraph the term general_public shall include those persons who because of the particular nature of the activities of the private_foundation would be reasonably expected to utilize such goods services or facilities this paragraph shall not apply however unless there is a substantial number of persons other than disqualified persons who are actually utilizing such goods services or facilities thus a private_foundation which furnishes recreational or park facilities to the general_public may furnish such facilities to a disqualified_person provided they are furnished to him on a basis which is not more favorable than that on which they are furnished to the general_public sec_53_4942_a_-3 of the regulations defines a qualifying_distribution as including any amount including program-related investments and reasonable and necessary administrative expenses paid to accomplish c b purposes other than certain contributions to organizations controlled by the foundation or one or more disqualified persons or to non-operating private_foundations sec_53_4943-10 of the regulations provides that business holdings do not include program-reiated investments sec_53_4944-3 of the regulations defines a program-related_investment as an investment which possesses the following characteristics i its primary purpose is to accomplish c b purposes ii no significant purpose is the production_of_income or the appreciation of property and iii no purpose is to accomplish c d purposes sec_53_4945-2 of the regulations provides that a grant by a private_foundation to an organization described in sec_509 or of the code does not constitute a taxable_expenditure by the foundation under sec_4945 other than under sec_4945 if the grant by the private_foundation is not earmarked to be used for any activity described in sec_4945 or is not earmarked to be used in a manner which would violate sec_4945 or and there does not exist an agreement oral or written whereby the grantor foundation may cause the grantee to engage in any such prohibited activity or to select the recipient to which the grant is to be devoted for purposes of this paragraph a i a grant by a private_foundation is earmarked if the grant is given pursuant to an agreement oral or written that the grant will be used for specific purposes sec_53_4945-2 of the regulations provides that for purposes of sec_53 an organization shall be considered a sec_509 organization if it is treated as such under sec_53_4945-5 of the regulations sec_53_4945-2 of the regulations provides that a grant by a private_foundation to fund a specific project of a public charity is not a taxable_expenditure by the foundation under sec_4945 of the code to the extent that-- a the grant is not earmarked within the meaning of sec_53_4945-2 of the regulations to be used in an attempt to influence legislation and b the amount of the grant together with other grants by the same private_foundation for the same project for the same year does not exceed the amount budgeted for the year of the grant by the grantee organization for activities of the project that are not attempts to influence legislation to each year of the grant with the amount of the grant measured by the amount actually disbursed by the private_foundation in each year or divided equally between years at the option of the private_foundation the same method of measuring the annual amount must be used in all years of a grant this paragraph a ii applies without regard to whether the public charity has made the election under sec_501 if the grant is for more than one year the preceding sentence applies sec_53_4945-2 of the regulations provides that for purposes of determining the amount budgeted by a prospective grantee for specific project activities that are not attempts to influence legislation under sec_53_4945-2 a private_foundation may rely on budget documents or other_sufficient_evidence supplied by the grantee organization such as a signed statement by an authorized officer director or trustee of such grantee organization showing the proposed budget of the specific project unless the private_foundation doubts or in light of ail the facts and circumstances reasonably should doubt the accuracy or reliability of the documents sec_53_4945-4 of the regulations provides that for purposes of sec_4945 of the code the term grants shall include but is not limited to such expenditures as scholarships fellowships internships prizes_and_awards grants shall also include loans for purposes described in sec_170 and program related investments such as investments in smail businesses in central cities or in businesses which assist in neighborhood renovation similarly grants include such expenditures as payments to exempt_organizations to be used in furtherance of such recipient organizations’ exempt purposes whether or not such payments are solicited by such recipient organizations conversely grants do not ordinarily include salaries or other compensation to employees for example grants do not ordinarily include educational payments to employees which are includible in the employees’ incomes pursuant to sec_61 grants do not ordinarily include payments including salaries consultants’ fees and reimbursement for travel_expenses such as transportation board and lodging to persons regardless of whether such persons are individuals for personal services in assisting a foundation in planning evaluating or developing projects or areas of program activity by consulting advising or participating in conferences organized by the foundation in addition sec_53_4945-4 of the regulations provides that a grant by a private_foundation to an organization described in sec_509 or of the code which the grantee organization uses to make payments to an individual for purposes described in sec_4945 shall not be regarded as a grant by the private_foundation to the individual grantee regardless of the application of sec_53_4945-4 of the regulations if the grant is made for a project which is to be undertaken under the supervision of the sec_509 or organization and such grantee organization controls the selection of the individual grantee this rule shall apply regardless of whether the name of the individual grantee was first proposed by the private_foundation but only if there is an objective manifestation of the sec_509 or organization's control_over the selection process although the selection need not be made completely independently of the private_foundation for purposes of this rule an organization shall be considered a sec_509 organization if it is treated as such under sec_53_4945-5 sec_53_4945-5 of the regulations cross-references sec_53_4945-4 for the definition of grants for purposes of sec_4945 of the code sec_53_4945-5 of the regulations provides that a foreign government or agency_or_instrumentality is treated as a a organization for purposes of sec_53_4945-5 even if such organization must be made exclusively for c b purposes it is not described in sec_501 of the code however a grant to any sec_53_4945-5 of the regulations provides that a grant by a private_foundation to a grantee organization which the grantee organization uses to make payments to another organization the secondary grantee shall not be regarded as a grant by the private_foundation to the secondary grantee if the foundation does’ not earmark the use of the grant for any named secondary grantee and there does not exist an agreement oral or written whereby such grantor foundation may cause the selection of the secondary grantee by the organization to which it has given the grant for such purpose a grant described herein shall not be regarded as a grant by the foundation to the secondary grantee even though such foundation has reason to believe that certain organizations would derive benefits from such grant so long as the original grantee organization exercises control in fact over the selection process and actually makes the selection completely independently of the private_foundation revrul_64_174 1964_1_cb_183 held exempt under sec_501 of the code an organization that created interest in theatre by aiding local communities to establish their own charitable and educational repertory theatres the service reasoned that cultural organizations devoted to the promotion of the arts may qualify for exemption as educational or charitable see also revrul_64_175 1964_1_cb_185 revrul_71_460 1971_2_cb_231 held that a 501_c_3_organization may conduct part or all of its charitable activities in a foreign_country revrul_74_125 1974_1_cb_327 held that a private foundation's payments to consultants were not grants under sec_4945 of the code the foundation’s activities included disseminating publications and developing and conducting training programs to assist educators in using improved educational methods the consultants’ services included the development of model curricula in a particular educational area and the design of materials to assist educators in the performance of their educational functions the service reasoned that the consultants’ services were personal services assisting the foundation in planning and developing its projects under sec_53_4945-4 of the regulations revrul_75_470 1975_2_cb_207 held exempt under sec_501 of the code an organization formed to promote an appreciation of history through the acquisition restoration and preservation of homes churches and public buildings having special historical or architectural significance and to open the structures for viewing by the general_public the organization consulted with governmental agencies and local historical societies to locate structures deserving of restoration and preservation its operations were financed from admission fees to the restored buildings and from contributions from the public the service reasoned that the activities were similar to a museum and thus were educational and charitable see also revrul_86_49 1986_1_cb_243 the identification restoration and preservation of historically or architecturally significant properties serves to educate the public and operates to prevent community deterioration revproc_76_47 1976_2_cb_670 provides guidelines for determining whether a grant made by a private_foundation under an employer-related grant program to an employee or child is a scholarship or fellowship_grant subject_to the provisions of sec_117 of the code section dollar_figure provides that selection of grant recipients must be made by a committee consisting wholly of individuals totally independent and separate from the private_foundation its organizer and the employer concerned however the forwarding of the selections by the independent selection committee to the employer or private_foundation for the sole purpose of verifying the eligibility requirements and selection criteria followed by the committee in considering the candidates and in making its selection will not disqualify the program rationale each of the requested rulings is discussed in turn below a we are satisfied under the circumstances presented that the grant will be made exclusively for the charitable purposes under sec_501 and sec_170 of the code of advancing education through promotion of the arts maintaining public buildings and monuments and combatting community deterioration moreover x has taken reasonable steps to ensure that the grant will be used exclusively for the intended charitable purposes and not diverted for non-charitable purposes b the grant program as described will not generate any net_income or capital_gain for x therefore a return to x of grant funds would not result in net_investment_income that would be taxable under sec_4940 of the code b sec_4941 of the code defines self-dealing as certain direct or indirect transactions between a private_foundation and a disqualified_person the government of mis not a disqualified_person with respect to x and therefore the grant is not a direct act of self-dealing moreover we find no indirect self-dealing under the facts described b a qualifying_distribution under sec_4942 of the code generally includes a grant paid to a foreign government to accomplish charitable purposes since the government of m is not controlled by disqualified persons with respect to x the grant -10- will be a qualifying_distribution b x will not receive anything in return for its grant including any kind of ownership_interest in a business_enterprise that would constitute a business holding under sec_4943 of the code moreover x’s making of the grant is not itself a trade_or_business that would constitute a sole_proprietorship of x or a joint_venture with the government of m b x's grant in which x does not expect to receive back any principal and will not in any event receive net_income or gain is not an investment in the ordinary financial sense of the term if the grant were considered an investment under sec_4944 of the code then it would constitute a program-related_investment b the grant is not earmarked for purposes set forth in sec_4945 and of the code and the grant agreement prohibits the use of grant funds for such purposes x need not exercise expenditure_responsibility under sec_4945 with respect to the grant because the government of m is deemed a a organization for such purposes and the government of m will make no secondary grants of the funds but only payments of compensation_for goods and services received moreover x's review and approval of contracts to ensure conformity with the terms of the grant agreement is not the equivalent of earmarking funds for such contractors c x's grant activity is not a trade_or_business within the meaning of sec_513 of the code because there is no expectation of any profit or even return_of_capital from the activity if the activity were considered a trade_or_business then it would be a related trade_or_business because it contributes importantly to the accomplishment of x's charitable purposes d the services to be provided by the project manager are consulting services like those described in revrul_74_125 to assist the foundation in planning and developing its projects thus under sec_53_4945-4 and sec_5 of the regulations x’s payments to the project manager while qualifying distributions made in furtherance of x’s exempt purposes are compensation and not grants rulings accordingly we rule as follows a the grant is for an exclusively charitable program-related activity for purposes of the code because it is being and will be used exclusively to fund the reconstruction construction and repair of certain buildings and sites of historical cultural and architectural significance b the funds disbursed pursuant to the grant will not cause the imposition of any of the private_foundation_excise_taxes and specifically the tax on net_investment_income under sec_4940 does not apply because if any funds disbursed pursuant to the grant are required to be repaid to x such funds -11- represent a repayment of principal not taxable under sec_4940 rather than net_investment_income the government of m is unrelated to x and the funds disbursed pursuant to the grant to the government of m will not create any self-dealing pursuant to sec_4941 and furthermore there is no indirect act of self-deating under the facts described the funds disbursed pursuant to the grant are qualifying distributions for purposes of meeting the minimum qualifying_distribution amount under sec_4942 the funds disbursed pursuant to the grant do not create any business holdings within the meaning of sec_4943 the funds disbursed pursuant to the grant do not create any jeopardizing investments within the meaning of sec_4944 the funds provided pursuant to the grant are for exclusively charitable purposes and are not taxable_expenditures pursuant to and are not subject_to the expenditure_responsibility_rules of sec_4945 because the grant is made to the government of m and the government will make no secondary grants of the funds but only payments of compensation_for goods and services received and c the grant will not give rise to unrelated_business_taxable_income under sections d the payments to the project manager are fees for personal services rendered in connection with x’s program-related charitable activities and are qualifying distributions made in furtherance of x’s exempt purposes as compensation and not grants except as we have ruled above we express no opinion as to the tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to x sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve future tax questions you should keep a copy of this ruling in your permanent records -12- if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely wlened fecreu oa bockovaky terrell m berkovsky manager exempt_organizations technical group
